T~CATTQRNEYGENERAL
                                   OF       TEXAS

                                   AuwrIN     11. -rExAs
PRICE  DANIEL
ATTORNEYGENERAL


                                    July 25. 1949


    Hon. L. A. Woods                          Opinion      No. V-862.
    State Superintendent
    Department    of Education                Rt:   The authority of a school
    Austin, Texas                                   district to sue to collect
                                                    personal   property taxes on
                                                    automobiles    and related
                                                    questions.

    Dear   Dr.    Woods:

                     Your opinion request submitted         at the request     of the
    officials    of a school district is as follows:

                   ‘1. Referring   to Article   7297, it states that a
            school  district has no authority to file suit for taxes
            on ‘unrtndtred’   personal   property   unless the amount
            of @t tax is in excess   of twenty-five   dollars.

                     “We have   a condition   in our district    wherein     the
            owners of several thousand automobiles    refuse to rtn-
            dtr them to tht~ tax assessor as the idea has gottena-
            round  that since small items of personal   property tax
           cannot be sued on, the owners of the automobiles      re-
           fuse to render the property   and therefore   evade the tax.
           Our School Board has put pressure      on owners of these
           unrendtrtd    automobiles  and with the cooperationof     the
           school tax collector   we have indicated to these owners
           if the taxes art not paid that suit will be filed.

                  “If the above article refers    to this typeof ptr-
           sonal property     tax as not being subject to suit, we of
           course do not wish to threaten suit and then not be able
           to back:it up. In fact, Board members        have the feeling
           that if we have no better law to enforce the collection
           of this tax, it would be a better policy to leave these
           unrendtrtd     automobiles.   as well aa the other agtomo-
           bilts,  off the tax roll entirely.   We come to this line of
           thinking for the reason that people who do render their
           automobiles     and pay taxes on them art being discrim-
           inated against, when about forty per cent of the taxpay-
           ers refuse to render their automobiles        and get by with
           it because we have no law to enforce collection.
Hon. L. A. Woods,       Page   2 (V-862)




            “Another point in connection with this, would the
      school board be showing discrimination    in the asstss-
      mtnt of taxes on automobiles   by making sixty per cent
      pay and letting forty per cent go tax free?

             ‘2. Another practice   which has been followed
      in our tax offices in the past has been to drop automo-
      biles from the tax roll when they become five years
      old. Would our tax assessor    be justified under the law
      in dropping automobiles   from the tax roll at any given
      period. so long as the automobile has value?

             ‘3. Is there any law which allows a man and his
      family one automobile   for transportation to be exempted
      from taxes under the old law that a man and his family
      were entitled to a wagon and team exempt from taxes? ”

            Article 7297, V. C. S.. applies only to State and County
taxes, and not to school districts, as your request implies.

              Section 1, Article     VIII of the Constitution   of this State,
provides   in part as follows:

               ‘All   property in this state . . . other than munic-
      ipal,   shall   be taxed . . . in proportion  to its value. *

Section 2 of Article  VIII of the Constitution declares   that the Ltgis-
laturt may exempt from taxation certain specified property,          and
declares  further that ‘all laws exempting property from taxation
other than the property above mentioned shall be null and void.”
Automobiles    art not listed in the' Constitution as an item of proptr-
ty which the Legislature     is authorized to exempt from taxation.
Therefore   automobiles    are taxable in the same manner and to the
same extent as other personal       property subject to the jurisdiction
of school districts.

              School districts     have no inherent power to tax as dots
the State. but the Constitution and statutes have conferred          upon them
the powtr,to levy ad valorem taxes to support the schools tstab-
lished and maintained      therein.    Crabb v. Ctlestt   Independent School
District, ,105 Ttx. 194. 146 S,W.-fzBT1912)         BI tw1tt    Megargel C.
L.1         District,   285 SW. 271 (Comm. ALP. ~~L@J).~‘N0 useful pur-
post wilTIt    served to discuss these constitutional       and statutory
provisions   in detail.   It is oufficient to say that all property,    real
and personal,    not otherwise exempt, is subject to ad valortm          taxes
by school districts     as to such property    as is located within the con-
fines of such a district.      This, of course, includes automobiles.
Hon. L. A. Woods,        Page   3 (V-862)



               Article  7147, V. C. S., defines personal           property      for the
purpose    of taxation.  It provides in part as follows:

                ‘Personal  property for the purpose of taxation
       shall   include all goods, chattels and effects . . .”

Wtbater   defines a chattel as “any item of movable or immovable
property   not real estate. * An automobile    falls in this classification.
Moreover, any doubt as to the legislative     intent is removed by Arti-
cle 7162, V. C. S., which indicates the ptrsonalty      which shall be
listed or rendered by taxpayers    for taxation.    This article requires
that the following  items, among others, with their respective        values,
must be listed:

               ‘Number       of carriages,    buggies,   wagons,   automo-
      biles,   bicycles,     motorcycles,      or other vthiclts~t-
      mr         kind.”

               Section     1 of Article   VIII of the Constitution     provides:

               “Taxation      shall be equal and uniform.”

It would be a violation of this constitutional       provision  if sixty per
cent of the automobiles and their owners were assessed for taxes
by a school district,    and the remaining      forty per cent were arbitrar-
ily and intentionally    not assessed    at all. This procedure      would be
neither equal nor uniform.        Our Supreme      Court has laid down the
rule that ‘equality    of taxation necessarily      depends upon uniformity
of assessment.”      Livtlyv.    Missouri    Q K. T. Ry. Co., 102 Tex. 545,
120 S.W. 852 (1909).      Such a procedure      would be discriminatory.

               In answer     to your question
                                          No. 2, you art advised that
there is nothing in the statutes to          support
                                             the arbitrary    dropping of
automobiles   from the tax rolls at any age of such car.      Automobiles.
as other property,  are to be taxed according to their     value.   Age, of
course,  would be a factor in determining   such value.     Article  7174,
V. C. 5.. provides:

               ‘Personal   property  of every description           shall   be
      valued    at its true and full value in money.”

              In answer to your question No. 3. you are advised as
first stated that there is no law in this State exempting automobilea
from taxation.    One automobile is exempt to the family under Arti-
cle 3832, V. C. S., from forced salt, that is, from execution in sat-
isfaction of debts; but this exemption has no reference    to taxation.
This rtatute specifically   refers to carriages.  Our courts, however,
have held that an automobile is a carriage within the meaning of
this statute,   Willis v. Shoelman, 206 S.W.2d 283 (Tex. Civ. App. 1947).
.   .-   .




             Hon. L. A. Woods, Page 4 (V-862)



                                         SUMMARY

                         Automobilts.art   subject to ad valortm taxation
                  by school districts as any other item of personal prop-
                  erty. The taxing officials of school districts have no
                  authority to assess sixty or any other percentage of the
                   owners of automobiles, and purposely relieve others of
                  assessment.    All automobiles that have a value art sub-
                  ject to ad valorem taxation by school districts.    There
                  is no statute exempting family automobiles from taxa-
                  tion. Arts. 3832, 7147, 7162, 7297, 7298, V. C. S.; Ttx.
                  Const. Art. III, Sec. 55; Art. VIII, +zcs. 1, 2; Crabb v.
                  Ctlestt Independent School District, 105 Tex. 194, 146
                  m     520 (I9   ) Bltwitt v. Megargtl C. L. School Dis-
                  tric; 285 S.W. 571 (Comm. App. 1926)’ Lively v. Mis-
                  ii&    & K. T. Ry. Co., 102 Ttx. 545, li0S W 852 (-l9’09);
                  wl?ns v. Shotlman. 236 S.W.2d 283 (Ttx. &ii. App. 1947).

                                                       Yours very     truly

                                             ATTORNEY     GENERALOFTEKAS




                                                       L. P. Lollar
                                                         Assistant
                    :
             LPL/mwb




                                             FIRST ASSISTANT
                                             ATTORNEYGENERAL